 

EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 18, 2020
(the “Execution Date”), is entered into by and between Endonovo Therapeutics,
Inc., a Delaware corporation (the “Company”) and Cavalry Fund I LP, a Delaware
limited partnership (the “Investor”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in that
certain Equity Line Purchase Agreement by and between the parties hereto, dated
as of the Execution Date (as amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”).

 

RECITALS

 

WHEREAS, the Company has agreed, upon the terms and subject to the conditions of
the Purchase Agreement, to sell to issue and sell to the Investor, from time to
time as provided herein up to Ten Million Dollars ($10,000,000) of the Company’s
Common Stock and to induce the Buyer to enter into the Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

AGREEMENT

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a. “New Registration Statement” means an amendment to the Initial Registration
Statement or a registration statement other than the Initial Registration
Statement on Form S-1 or Form S-3 solely Registering Shares under this
Agreement.

 

b. “Person” means any individual or entity including but not limited to any
corporation, a limited liability company, an association, a partnership, an
organization, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.

 

c. “Register,” “Registered,” “Registering” and “Registration” refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the 1933 Act and pursuant to Rule
415 or staff policy under the 1933 Act or any successor rule providing for
offering securities on a continuous basis (“Rule 415”), and the declaration or
ordering of effectiveness of such registration statement(s) by the United States
Securities and Exchange Commission (the “SEC”).

 

d. “Registration Period” means such period of time from the initial filing date
of the Initial Registration Statement until the date on which the Investor shall
have sold all the Registrable Shares.

 

   

   

 

e. “Registrable Shares” means all of the Shares which have been, or which may,
from time to time be issued or become issuable to the Investor under the
Purchase Agreement (without regard to any limitation or restriction on
purchases), and any and all shares of capital stock issued or issuable with
respect to the Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitation on purchases under the Transaction Documents.

 

f. “Registration Statement” means one or more registration statements of the
Company covering the sale of the Registrable Shares including the Initial
Registration Statement and any New Registration Statement or Other Registration
Statement (each as defined herein).

 

2. REGISTRATION.

 

a. The Company shall, within ten (10) business days following the filing of the
Company’s Form 10-Q for the period ended March 31, 2020, file with the SEC a
Registration Statement on Form S-1 covering all of the Registrable Shares, or
such amount as otherwise shall be permitted to be included thereon in accordance
with applicable SEC rules, regulations and interpretations so as to permit the
resale of such Registrable Shares by the Investor under Rule 415 at then
prevailing market prices (and not fixed prices), as mutually determined by both
the Company and the Investor in consultation with their respective legal
counsel, subject to the aggregate number of authorized shares of the Company’s
Common Stock then available for issuance in its Certificate of Incorporation
(the “Initial Registration Statement”). The Initial Registration Statement shall
only Register Registrable Shares, and if all Registrable Shares are not able to
be Registered pursuant to Rule 415, the Shares shall be in the following order:
first, all of the Execution Commitment Shares shall be Registered; second, the
Effectiveness Commitment Shares shall be registered; third, the number of
Pro-Rata Commitment Shares which may be issued in connection with the Put Shares
being registered shall be Registered; and fourth, an amount of Put Shares as
permitted to be Registered by the Investor under Rule 415 shall be Registered.

 

b. In the event the number of shares available under the Initial Registration
Statement is insufficient to cover all of the Registrable Shares, the Company
shall file a New Registration Statement, so as to cover all of such Registrable
Shares (subject to the limitations set forth in Section 2(a)) as soon as
practicable, but in any event not later than thirty (30) calendar days after the
necessity therefor arises, subject to any limits that may be imposed by the SEC
pursuant to Rule 415. Such New Registration Statement shall only Register
Registrable Shares. The Company shall use its best efforts to cause such New
Registration Statement to become effective as soon as practicable following the
filing thereof.

 

c. The Company shall, as required by applicable securities regulations, from
time to time file with the SEC, pursuant to Rule 424 promulgated under the 1933
Act, the prospectus and prospectus supplements, if any, to be used in connection
with sales of the Registrable Shares under any Registration Statement. The
Investor and its counsel shall have a reasonable opportunity to review and
comment upon such prospectus prior to its filing with the SEC, and the Company
shall give due consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon such prospectus within two (2) Trading
Days from the date the Investor receives the final pre-filing version of such
prospectus.

 

 2 

   

 

d. If the staff of the SEC (the “Staff”) or the SEC seeks to characterize any
offering pursuant to a Registration Statement filed pursuant to this Agreement
as constituting an offering of securities that does not permit such Registration
Statement to become effective and be used for resales by the Investor under Rule
415 at then-prevailing market prices (and not fixed prices), or if after the
filing of a Registration Statement with the SEC pursuant to Section 2(a), the
Company is otherwise required by the Staff or the SEC to reduce the number of
Registrable Shares included in a Registration Statement, then, until such time
as the Staff and the SEC shall so permit such Registration Statement to become
effective and be used as aforesaid, the Company shall reduce the number of
Registerable Shares to be included in such Registration Statement (with the
prior consent, which shall not be unreasonably withheld, of the Investor and its
legal counsel) such that the Shares are Registered in the following order:
first, all of the Execution Commitment Shares that remain unregistered (if any)
shall be Registered; second, the Effectiveness Commitment Share Amount that
remains unregistered (if any) shall be registered; third, the number of Pro-Rata
Commitment Shares which may be issued in connection with the Put Shares being
registered shall be Registered; and fourth, an amount of Put Shares as permitted
to be Registered by the Investor under Rule 415 shall be Registered.

 

e. In the event of any reduction in Registrable Shares pursuant to Section 2(d),
the Company shall file one or more New Registration Statements in accordance
with until such time as all Registrable Shares have been included in
Registration Statements that have been declared effective and the prospectus
contained therein is available for use by the Investor. In the event that any of
the Registrable Shares are not included in the Initial Registration Statement,
or have not been included in any New Registration Statement, and the Company
files any other registration statement under the 1933 Act (other than on Form
S-4, Form S-8, or with respect to other employee related plans or rights
offerings) (an “Other Registration Statement”), then the Company shall include
in such Other Registration Statement first all of such Registrable Shares that
have not been previously Registered, and second any other securities the Company
wishes to include in such Other Registration Statement. The Company agrees that
it shall not file any such Other Registration Statement unless all of the
Registrable Shares have been included in such Other Registration Statement or
otherwise have been Registered for resale as described above. Notwithstanding
any provision herein or in the Purchase Agreement to the contrary, the Company’s
obligations to Register Registrable Shares (and any related conditions to the
Investor’s obligations) shall be qualified as necessary to comport with any
requirement of the SEC or the Staff as addressed in this Section 2(d).

 

3. RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable Shares
are to be registered pursuant to Section 2 including on any New Registration
Statement, the Company shall use its best efforts to effect the Registration of
the Registrable Shares in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

 

a. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep the Registration Statement or any New Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Shares of the Company covered by the Registration
Statement or any New Registration Statement until such time as all of such
Registrable Shares shall have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such
registration statement.

 

 3 

   

 

b. The Investor shall have a reasonable opportunity to review and comment upon
each Registration Statement and any amendment or supplement to such Registration
Statement and any related prospectus prior to its filing with the SEC, and the
Company shall give due consideration to all comments. The Company shall permit
the Investor and its counsel to review and comment upon each Registration
Statement and all amendments and supplements thereto at least two (2) Trading
Days prior to their filing with the SEC, and not file any document in a form to
which the Investor reasonably objects. The Investor shall furnish all
information reasonably requested by the Company for inclusion therein. The
Investor shall use its reasonable best efforts to comment upon each Registration
Statement and any amendments or supplements thereto within two (2) Trading Days
from the date the Investor receives the final version thereof. The Company shall
furnish to the Investor, without charge, and within one (1) Trading Day, any
comments or correspondence from the SEC or the Staff to the Company or its
representatives relating to any Registration Statement, and the Company shall
respond to the SEC or the Staff regarding the resolution of any such comments or
correspondence as promptly as possible. The Company shall use its best efforts
to have each Registration Statement and any amendments thereof declared
effective by the SEC at the earliest possible date and shall use best efforts to
keep each Registration Statement effective pursuant to Rule 415 and available
for the resale by the Investor of all of the Registrable Shares covered thereby
at all times during the Registration Period. The Company agrees that
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

 

c. Upon request of the Investor, the Company shall furnish:, (i) promptly after
the same is prepared and filed with the SEC, at least one copy of such
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of any Registration Statement, a copy
of the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as any Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable Shares
owned by the Investor. For the avoidance of doubt, any filing available to the
Investor via the SEC’s live EDGAR system shall be deemed “furnished to the
Investor” hereunder.

 

d. The Company shall use best efforts to (i) register and qualify the
Registrable Shares covered by a registration statement under such other
securities or “blue sky” laws including New York, New Jersey and Florida and
other jurisdictions in the United States as the Investor reasonably requests, as
long as such jurisdictions do not require the escrowing of any securities as a
condition of qualification or registration, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Shares for sale in such jurisdictions; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(d), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify Investor of
the receipt by the Company of any notification with respect to the suspension of
the registration or qualification of any of the Registrable Shares for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

 4 

   

 

e. As promptly as practicable after becoming aware of such event or facts, the
Company shall notify the Investor in writing of the happening of any event or
existence of such facts as a result of which any registration statement of the
Company, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and promptly prepare a supplement or amendment to such
registration statement to correct such untrue statement or omission, and deliver
a copy of such supplement or amendment to the Investor (or such other number of
copies as the Investor may reasonably request). The Company shall also promptly
notify the Investor in writing (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and when a registration
statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to the Investor by email or facsimile on
the same day of such effectiveness and by overnight mail), (ii) of any request
by the SEC for amendments or supplements to any registration statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.

 

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, or the suspension of the qualification of any Registrable Shares for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify the Investor of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

g. The Company shall (i) cause all the Registrable Shares to be listed on the
Principal Market, if the listing of such Registrable Shares is then permitted
under the rules of the Principal Market, or (ii) secure designation and
quotation of all the Registrable Shares on the Principal Market. The Company
shall pay all fees and expenses in connection with satisfying its obligation
under this Section 3(g).

 

h. The Company shall cooperate with the Investor to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Shares to be offered pursuant to any Registration
Statement and enable such certificates to be in such denominations or amounts as
the Investor may reasonably request and registered in such names as the Investor
may request.

 

i. The Company shall at all times provide a transfer agent and registrar with
respect to its Common Stock.

 

j. If reasonably requested by an Investor, the Company shall (i) immediately
incorporate in a prospectus supplement or post-effective amendment such
information as the Investor believes should be included therein relating to the
sale and distribution of Registrable Shares, including, without limitation,
information with respect to the number of Registrable Shares being sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Shares; (ii) make all required filings of such prospectus supplement
or post-effective amendment as soon as practicable upon notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration
Statement.

 

k. The Company shall use its reasonable best efforts to cause the Registrable
Shares covered by any Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Shares.

 

l. Within one (1) Trading Day after any Registration Statement is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
for the Company to deliver, to the Transfer Agent for such Registrable Shares
(with copies to the Investor) confirmation that such Registration Statement has
been declared effective by the SEC. Thereafter, if requested by any Investor at
any time, the Company shall require its counsel to deliver to the Investor a
written confirmation whether or not the effectiveness of such registration
statement has lapsed at any time for any reason (including, without limitation,
the issuance of a stop order) and whether or not the Registration Statement is
current and available to the Investor for sale of all of the Registrable Shares.

 

 5 

   

 

m. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Investor of Registrable Shares pursuant to any
registration statement.

 

4. OBLIGATIONS OF THE INVESTOR.

 

a. The Company shall notify the Investor in writing of the information the
Company reasonably requires from the Investor in connection with any
Registration Statement hereunder. The Investor shall furnish to the Company such
information regarding itself, the Registrable Shares held by it and the intended
method of disposition of the Registrable Shares held by it as shall be
reasonably required to effect the Registration of such Registrable Shares and
shall execute such documents in connection with such Registration as the Company
may reasonably request.

 

b. The Investor agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any Registration
statement hereunder.

 

c. The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
3(f) or the first sentence of 3(e), the Investor will immediately discontinue
disposition of Registrable Shares pursuant to any Registration Statement(s)
covering such Registrable Shares until the Investor’s receipt of the copies of
the supplemented or amended prospectus contemplated by Section 3(f) or the first
sentence of 3(e). Notwithstanding anything to the contrary, the Company shall
cause its transfer agent to promptly deliver shares of Common Stock without any
restrictive legend in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Shares with respect to which an Investor
has entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in Section
3(f) or the first sentence of Section 3(e) and for which the Investor has not
yet settled.

 

5. EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 

 6 

   

 

6. INDEMNIFICATION.

 

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Investor, each Person, if any, who
controls the Investor, the members, the directors, officers, partners,
employees, agents, representatives of the Investor and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys’ fees, amounts paid in settlement or
expenses, joint or several, (collectively, “Claims”) incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an Indemnified Party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in any Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Shares are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable Shares
pursuant to any Registration Statement or (iv) any material violation by the
Company of this Agreement (the matters in the foregoing clauses (i) through (iv)
being, collectively, “Violations”). The Company shall reimburse each Indemnified
Person promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information about the Investor furnished in writing to
the Company by such Indemnified Person expressly for use in connection with the
preparation of any Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 3(c) or Section 3(e); (ii) with respect to any superseded
prospectus, shall not inure to the benefit of any such person from whom the
person asserting any such Claim purchased the Registrable Shares that are the
subject thereof (or to the benefit of any person controlling such person) if the
untrue statement or omission of material fact contained in the superseded
prospectus was corrected in the revised prospectus, as then amended or
supplemented, if such revised prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a Violation and such Indemnified Person, notwithstanding such
advice, used it; (iii) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and (iv)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Shares by the Investor
pursuant to Section 9.

 

b. In connection with any Registration Statement, the Investor agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs a Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act,
(collectively and together with an Indemnified Person, an “Indemnified Party”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information about that specific Investor and
furnished to the Company by the Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(d), the Investor will
reimburse any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that the
indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Investor as a result of the sale of
Registrable Shares pursuant to such registration statement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the transfer of the
Registrable Shares by the Investor pursuant to Section 9.

 

 7 

   

 

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such Claim. The indemnifying party shall keep the Indemnified Party
or Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

 8 

   

 

7. CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Shares guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
seller of Registrable Shares who was not guilty of fraudulent misrepresentation;
and (ii) contribution by any seller of Registrable Shares shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Shares.

 

8. REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, to:

 

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

 

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144;

 

c. furnish to the Investor so long as the Investor owns Registrable Shares,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting and or disclosure provisions of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investor to sell such securities pursuant to Rule 144 without registration; and

 

d. take such additional action as is requested by the Investor to enable the
Investor to sell the Registrable Shares pursuant to Rule 144, including, without
limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be requested
from time to time by the Investor and otherwise fully cooperate with Investor
and Investor’s broker to effect such sale of securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and the Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

 

9. ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor. The Investor may
not assign its rights under this Agreement without the written consent of the
Company, other than to an affiliate of the Investor.

 

 9 

   

 

10. AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Trading Day immediately preceding the initial filing
of the Initial Registration Statement with the SEC. Subject to the immediately
preceding sentence, no provision of this Agreement may be (i) amended other than
by a written instrument signed by both parties hereto or (ii) waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.

 

11. MISCELLANEOUS.

 

a. A Person is deemed to be a holder of Registrable Shares whenever such Person
owns or is deemed to own of record such Registrable Shares. If the Company
receives conflicting instructions, notices or elections from two or more Persons
with respect to the same Registrable Shares, the Company shall act upon the
basis of instructions, notice or election received from the registered owner of
such Registrable Shares.

 

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; or
(ii) one (1) Trading Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses for such communications shall be as set forth in the
Purchase Agreement or at such other address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, or (B) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), or (ii) above, respectively.

 

c. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

 10 

   

 

d. This Agreement, the Purchase Agreement and Transaction Documents constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the Purchase Agreement and Transaction Documents supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

e. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties hereto.

 

f. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

g. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or by e-mail in a “.pdf” format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

h. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

i. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

j. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

* * * * * *

 

 11 

   

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the Execution Date.

 

  COMPANY:       Endonovo Therapeutics, Inc.         By: /s/           Name:    
Title:  

 

  INVESTOR:       Cavalry Fund I LP         By: Cavalry Fund I Management LLC  
Its: General Partner         By: /s/   Name: Thomas P. Walsh   Title: Managing
Partner

 

 12 

 



